UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
__________________________________
                                  )
KENNETH L. SMITH,                 )
                                  )
                 Plaintiff,       )
                                  )
           v.                     )                      Civil Action No. 13-CV-1610 (KBJ)
                                  )
HONS. DEANELLE REECE TACHA, )
et al.,                           )
                                  )
                 Defendants.      )
                                  )
_________________________________ )

                                   MEMORANDUM OPINION

        On October 4, 2013, Plaintiff filed the instant complaint (ECF No. 1) and a

Notice of Related Case (ECF No. 2) that indicates that this matter involves the same

issues of fact, and grows out of the same event or transaction, as Smith v. Scalia, 13-cv-

298. The instant complaint states that “[t]his case is quite literally identical to that of

Smith v. Scalia” and notes that this second complaint “is filed prophylactically in order

to preserve causes of action in tort against five of the Defendants named above.”

(Compl. at 5.) 1 Plaintiff characterizes the instant complaint as a “duplicative filing” (see

id.); and indeed, the instant complaint is identical in substance to the amended complaint

in Smith v. Scalia: it recites the same allegations, seeks the same relief, and names the

same defendants. (Compare Compl., with Smith v. Scalia, No. 12-cv-298, Amended

Compl., ECF No. 8 (Aug. 8, 2013).) 2



1
 Page numbers refer to the page numbers generated by the Court’s ECF filing system.
2
 The only differences between the two pleadings are: (1) the instant complaint includes “prefatory
remarks” explaining its duplicative nature; (2) the instant complaint omits the page containing paragraphs
635 through 641of the Smith v. Scalia Amended Complaint (see Smith v. Scalia, No. 12-cv-298, Amended
Compl., ECF No. 8 (Aug. 8, 2013)); and (3) the instant complaint removes now deceased jurist Hon.
Robert H. McWilliams, Jr., as a defendant (see Compl.).
       Where a plaintiff brings duplicative claims against the same defendants, rather

than allowing both cases to proceed or consolidating the two cases, “[t]he better course

. . . is to dismiss the claims” in the new case as duplicative of the already-pending

claims. See McMillian v. District of Columbia, No. 05-2127, 2006 WL 6927884, at *1

(D.D.C. Sept. 25, 2006); see also Phelps v. Stomber, 883 F. Supp. 2d 188, 232-33

(D.D.C. 2012) (“[P]laintiffs may not file duplicative complaints in order to expand their

legal rights.” (emphasis in original) (quoting Curtis v. Citibank, N.A., 226 F.3d 133, 140

(2d Cir. 2000))). “Plaintiffs generally ‘have no right to maintain two separate actions

involving the same subject matter at the same time in the same court and against the

same defendants.” Sturdza v. United Arab Emirates, No. 09-0699, 2009 WL 1033269, at

*1 (D.D.C. Apr. 16, 2009) (quoting Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir.

1977)). This bar against duplicative pleadings applies to all plaintiffs, whether they are

represented by counsel or proceeding pro se. See, e.g., Phelps, 883 F. Supp. 2d at 233

(dismissing as duplicative claims of plaintiff represented by counsel); Sturdza, 2009 WL

1033269, at *1 (dismissing pro se plaintiff’s claims as duplicative of, and redundant to,

pending actions).

       Plaintiff concedes that the instant claims are entirely duplicative to those in the

earlier “related” case. Therefore, as set forth in the order accompanying this opinion,

the instant case is DISMISSED as entirely duplicative of the claims already pending

against these same defendants. See Sturdza, 2009 WL 1033269, at *1 (“In consideration

of ‘wise judicial administration,’ a district court may use its inherent powers to dismiss a

suit that is duplicative of another suit in federal court.” (quoting Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976))).

Date: October 23, 2013                            Ketanji Brown Jackson
                                                  KETANJI BROWN JACKSON
                                                  United States District Judge
                                             2